Citation Nr: 1142086	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-19 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty service from February 1974 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his service-connected disabilities have rendered him unable to secure and follow substantially gainful employment.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the Veteran's claim.  

The Veteran is service connected for post operative residuals of a L3 hemilaminectomy, chronic low back pain with congenital lumbar stenosis.  In February 1990, he was awarded Social Security disability benefits for spina bifida occulta of S1 with minimal levoscoliosis and chronic low back pain.  Those benefits ceased in February 1993 when he started working again.

In an August 2008 statement the Veteran stated that he had again been found to be permanently disabled by the Social Security Administration in November 2007 due to his back condition.  A review of the file shows that the only Social Security records which have been associated with the claim files pertain to the February 1990 determination.  On remand, the RO must make a specific request for any records associated with a 2007 determination of benefits by the Social Security Administration.  

The record reflects the Veteran is currently unemployed.  VA treatment records show the Veteran is restricted in his ability to lift things, to stand and to walk.  One record showed he had no mobility of the back.  Additional records show the Veteran had been noted to be restricted in his ability to work.  Additionally, the record shows the Veteran has been diagnosed with additional disabilities which are not service connected.  In statements, the Veteran consistently has stated that he can no longer work due to his back disability.  

A total disability rating based on individual unemployability may only be granted where the disabled person is unable to work as a result of his service-connected disabilities alone.  While the available medical evidence shows that the Veteran cannot work due to a combination of service-connected and non-service connected disabilities, further development is in order to determine whether the Veteran is unable to work because of his service-connected disability alone. 

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Further, VA may not reject a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders without producing evidence, as distinguished from mere conjecture, that the veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United States Court of Appeals for Veterans Claims specifically stated that VA has a duty to obtain an examination and an opinion on what effect the service-connected disability had on his ability to work.  Id. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 538.  The Veteran has not been afforded a VA examination to determine the effect of his service connected lumbar disability alone on his ability to work.  Moreover, the most recent VA examination regarding his lumbar spine disability was in February 2009.  Considering the length of time since the last VA examination and the lack of an examination regarding the Veteran's employability, the Board finds that an examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all records from the Social Security Administration regarding any award of disability benefits effective November 2007.  All efforts to obtain the records should be clearly documented in the claim file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran should be afforded a VA orthopedic examination.  The claim folders are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating the spine, the examining physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided. 

* If lower extremity radicular pain is demonstrated the examiner must opine whether it is at least as likely as not that radiculopathy is caused or aggravated by the appellant's service connected postoperative residuals of a L3 hemilaminectomy, chronic low back pain with congenital lumbar stenosis.   

* The examining physician must address the effect that postoperative residuals of a L3 hemilaminectomy, chronic low back pain with congenital lumbar stenosis have on the Veteran's ability to secure and maintain substantially gainful employment.  If lumbar radiculopathy is part of the service connected disorder the examiner must address the impact that such pain has on employment as well.  If lumbar radiculopathy is not part of the service connected disorder the examiner must differentiate the symptoms caused by that disorder from the postoperative residuals of a L3 hemilaminectomy, chronic low back pain with congenital lumbar stenosis.  

* The examiner must state whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's service-connected disability alone renders him unable to secure and follow substantially gainful employment.  A full explanation of the rationale for any opinion rendered should be provided. 

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claim on appeal in light of all pertinent evidence and legal authority, to include addressing whether a separate rating is in order for lumbar radiculopathy.  The RO must specifically document their consideration whether this appeal should be forwarded to the Director of the Compensation and Pension office for consideration of the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis.  

5.  If the benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


